DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (PGPub US 2016/0143658 A1).
With respect to claim 21, Stokes et al. discloses a surgical instrument (see Figs. 43A-B), comprising: a body (622); a shaft assembly (630, comparable to 130 in Fig. 2, 43A-B, PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below") extending distally from the body (622) and including an acoustic waveguide (not shown, see 184 in Fig. 4A) configured to couple with an ultrasonic transducer (not shown, see 112 in Fig. 2); an end effector (not shown here, 140 in Fig. 4A), including: an ultrasonic blade (160) in acoustic communication with the acoustic waveguide (184), and a clamp arm (144) movably coupled relative to the ultrasonic blade (160) and configured to move from an open position toward a closed position (see Figs. 4A-B) for compressing a tissue against the ultrasonic blade (160); a clamp actuator (628 in Figs. 43A-B) movably coupled relative to the body (622) and configured to selectively move from a first actuator position to a second actuator position (Figs. 43A-B), wherein the clamp actuator (628) is operatively coupled to the clamp arm (144 in Fig. 4A) to thereby direct movement of the clamp arm (144) from the open position as the clamp actuator (628, see comparable part 128 in Fig. 4A, PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below") respectively moves from the first actuator position to the second actuator position (PP [0119]: "Clamp arm (144) is coupled with trigger (128) such that clamp arm (144) is pivotable toward ultrasonic blade (160) in response to pivoting of trigger (128) toward pistol grip (124)"); and a blade cooling system (670 and 680 in Figs. 43A-B) including a pressurized syringe (670 can be considered to be a syringe) wherein the pressurized syringe (670) is operatively coupled with the clamp actuator (628) and selectively operable to discharge the fluid coolant onto the ultrasonic blade (not shown, 160 in Fig. 4A) in response to the clamp actuator (628) moving from the second actuator position to the first actuator position (PP [0170]: "a metering assembly may be coupled with trigger (628) such that the metering assembly allows a predetermined volume of fluid to flow from cylindrical bore (670) toward the end effector each time trigger (628) is actuated").
Regarding claim 28, Stokes et al. further discloses wherein the shaft assembly (630 in Figs. 43A-B or 130 in Fig. 4A, PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below") further includes: an inner tube (176 in Fig. 4A), an outer tube (132), and an interior space (PP [0168]: "In some other versions, tube (680) is coupled with a rotation knob (631) of shaft assembly (630). Rotation knob (631) may have fluid coupling features like rotation knob (331) described above, such that rotation knob (631) is operable to provide fluid communication between cylindrical bore (670) and the end effector of shaft assembly (630)", PP [0147]: "The fluid coupling features of rotation knob (331) are in fluid communication with shaft assembly (330) and peristaltic fluid pump (380). Thus, with blade (360) disposed within a channel (not shown) of sleeve (350), sleeve (350) is configured to receive liquid coolant within channel (354)… such that the liquid coolant is placed in contact with blade (360) to thereby cool blade (360)") between the inner tube (176) and the outer tube (132) wherein the interior space is in fluid communication with the fluid reservoir and configure to receive the fluid coolant discharged from the fluid reservoir for communication toward the ultrasonic blade (see PP [0147]).
Regarding claim 29, Stokes et al. further discloses a plunger (672 in Figs. 43A-B) positioned within the fluid reservoir (670) and configured to selectively move therein for discharging the fluid coolant from the fluid reservoir (PP [0170]: "Once cylindrical bore (670) has been completely filled with liquid coolant as shown in FIG. 43B, the upward bias of spring (673) imparted upon piston (672) pressurizes the liquid coolant such that the liquid coolant is driven”), and a fluid passageway (680) fluidly connecting the fluid reservoir (670) to the interior space of the shaft assembly (see PP [0147]) and wherein the plunger (672) is operable to compress fluid coolant within the fluid reservoir (670, PP [0170]: "the upward bias of spring (673) imparted upon piston (672) pressurizes the liquid coolant such that the liquid coolant is driven through tube (680) to the end effector") thereby directing the fluid coolant through the fluid passageway (680).
Regarding claim 30, Stokes et al. further discloses wherein the shaft assembly (630 in Figs. 43A-B) defines a longitudinal axis and further includes a knob (631) operatively connected to the end effector (140 in Fig. 2) wherein the knob (631 in Figs. 43A-B) is configured to rotate about the longitudinal axis to thereby rotate the end effector about the longitudinal axis (PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below", PP [0121]: "Rotation knob (139) is operable to rotate the entire shaft assembly (130) and end effector (140) relative to handle assembly (120) about a longitudinal axis of shaft assembly (130)").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (PGPub US 2016/0143658 A1).
With respect to claim 31, Stokes et al. discloses a surgical instrument (see Figs 43A-B), comprising: a body (622); a shaft assembly (630, see also 130 in Fig. 2) extending distally from the body (622) and including an acoustic waveguide (184 in Fig. 4A) configured to couple with an ultrasonic transducer (112 in Fig. 2); an end effector (140), including: an ultrasonic blade (160) in acoustic communication with the acoustic waveguide (184), and a clamp arm (144) movably coupled relative to the ultrasonic blade (160) and configured to move from an open position to a closed position (Figs. 4A-B) for compressing a tissue against the ultrasonic blade (160); a clamp actuator (628 in Figs. 43A-B), a clamp actuator (628 in Figs. 43A-B) movably coupled relative to the body (622) and configured to selectively move from a first actuator position to a second actuator position (Figs. 43A-B); wherein the clamp actuator (628) is operatively coupled to the clamp arm (144 in Fig. 4A) to thereby direct movement of the clamp arm (144) from the open position as the clamp actuator (628, see comparable part 128 in Fig. 4A, PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below") respectively moves from the first actuator position to the second actuator position (PP [0119]: "Clamp arm (144) is coupled with trigger (128) such that clamp arm (144) is pivotable toward ultrasonic blade (160) in response to pivoting of trigger (128) toward pistol grip (124)"); and a blade cooling system (670 and 680 in Figs. 43A-B) including: a fluid reservoir (body of 670) configured to house a fluid coolant within.
	However, the embodiment of Figs. 43A-B fails to explicitly disclose wherein the blade cooling system includes a valve, wherein the valve is biased in a closed position, wherein the valve is configured to momentarily transition to the open position to discharge the fluid coolant onto the ultrasonic blade in response to the clamp actuator moving from the second actuator position to the first actuator position.
	In the embodiment of Figs. 46A-B, Stokes et al. additionally teaches a blade cooling system including a valve (762) located within tubing (782), wherein the valve (782) is biased in a closed position (see Fig. 46A), wherein the valve is configured to momentarily transition to the open position to discharge the fluid coolant onto the ultrasonic blade (PP [0180]: "One-way valve (762) is configured to permit liquid coolant to flow from within hollow interior (752) of rotatable knob (751) to the end effector via tube (782); but to prohibit the flow of liquid coolant from tube (782) into rotatable knob (751)") in response to the clamp actuator moving from the second actuator position to the first actuator position.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Stokes et al. reference to incorporate the teachings of the embodiment seen in Figs. 46A-B and include wherein the blade cooling system includes a valve, wherein the valve is biased in a closed position, wherein the valve is configured to momentarily transition to the open position to discharge the fluid coolant onto the ultrasonic blade in response to the clamp actuator moving from the second actuator position to the first actuator position. One of ordinary skill in the art would have been motivated to perform this modification because including a one-way valve in the tubing would prohibit the backflow of liquid coolant (see PP [0180]).
Regarding claim 32, Stokes et al. further discloses wherein the blade cooling system (670 and 690 in Figs. 43A-B) further includes a plunger (672) positioned within the fluid reservoir (670) and configured to selectively move therein for discharging the fluid coolant from the fluid reservoir (PP [0170]: "Once cylindrical bore (670) has been completely filled with liquid coolant as shown in FIG. 43B, the upward bias of spring (673) imparted upon piston (672) pressurizes the liquid coolant such that the liquid coolant is driven”).
Regarding claim 35, Stokes et al. further discloses wherein the shaft assembly (630 in Figs. 43A-B or 130 in Fig. 4A, PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below") further includes: an inner tube (176 in Fig. 4A), an outer tube (132), and an interior space (PP [0168]: "In some other versions, tube (680) is coupled with a rotation knob (631) of shaft assembly (630). Rotation knob (631) may have fluid coupling features like rotation knob (331) described above, such that rotation knob (631) is operable to provide fluid communication between cylindrical bore (670) and the end effector of shaft assembly (630)", PP [0147]: "The fluid coupling features of rotation knob (331) are in fluid communication with shaft assembly (330) and peristaltic fluid pump (380). Thus, with blade (360) disposed within a channel (not shown) of sleeve (350), sleeve (350) is configured to receive liquid coolant within channel (354)… such that the liquid coolant is placed in contact with blade (360) to thereby cool blade (360)") between the inner tube (176) and the outer tube (132) wherein the interior space is in fluid communication with the fluid reservoir and configure to receive the fluid coolant discharged from the fluid reservoir for communication toward the ultrasonic blade (see PP [0147]).
Regarding claim 36, Stokes et al. further discloses a plunger (672 in Figs. 43A-B) positioned within the fluid reservoir (670) and configured to selectively move therein for discharging the fluid coolant from the fluid reservoir (PP [0170]: "Once cylindrical bore (670) has been completely filled with liquid coolant as shown in FIG. 43B, the upward bias of spring (673) imparted upon piston (672) pressurizes the liquid coolant such that the liquid coolant is driven”), and a fluid passageway (680) fluidly connecting the fluid reservoir (670) to the interior space of the shaft assembly (see PP [0147]) and wherein the plunger (672) is operable to compress fluid coolant within the fluid reservoir (670, PP [0170]: "the upward bias of spring (673) imparted upon piston (672) pressurizes the liquid coolant such that the liquid coolant is driven through tube (680) to the end effector") thereby directing the fluid coolant through the fluid passageway (680).
With respect to claim 37, Stokes et al. discloses a surgical instrument (see Figs. 43A-B), comprising: a body (622); a shaft assembly (630, see 130 in Fig. 4A) extending distally from the body (622) and including an acoustic waveguide (184 in Fig. 4A) configured to couple with an ultrasonic transducer (112 in Fig. 2); an end effector (140 in Fig. 4A), including: an ultrasonic blade (160) in acoustic communication with the acoustic waveguide (184), and a clamp arm (144) movably coupled relative to the ultrasonic blade (160) and configured to move from an open position toward a closed position (Figs. 4A-B) for compressing a tissue against the ultrasonic blade (160); a clamp actuator (628 in Figs. 43A-B), a clamp actuator (628 in Figs. 43A-B) movably coupled relative to the body (622) and operable to direct movement of the clamp arm (PP [0167]: "FIGS. 42-43B illustrate another exemplary ultrasonic surgical instrument (600) configured to operate substantially similar to instruments (100, 200, 300, 400, 500) discussed above except for the differences discussed below", PP [0119]: "Clamp arm (144) is coupled with trigger (128) such that clamp arm (144) is pivotable toward ultrasonic blade (160) in response to pivoting of trigger (128) toward pistol grip (124)"); and a blade cooling system (670 and 680 in Figs. 43A-B), including: a fluid reservoir (670) to house a fluid coolant therein and a plunger (672) configured to pressurize the fluid reservoir (PP [0170]: "the upward bias of spring (673) imparted upon piston (672) pressurizes the liquid coolant such that the liquid coolant is driven through tube (680) to the end effector").
	However, However, the embodiment of Figs. 43A-B fails to explicitly disclose wherein the blade cooling system includes a valve selectively operable to open to discharge the fluid coolant from the fluid reservoir onto the ultrasonic blade in response to the clamp actuator moving the clamp arm from the closed position to the open position.
	In the embodiment of Figs. 46A-B, Stokes et al. additionally teaches a blade cooling system including a valve (762) located within tubing (782), wherein the valve (762) is selectively operable to open to discharge the fluid coolant from the fluid reservoir onto the ultrasonic blade in response to the clamp actuator moving the clamp arm from the closed position to the open position (PP [0180]: "One-way valve (762) is configured to permit liquid coolant to flow from within hollow interior (752) of rotatable knob (751) to the end effector via tube (782); but to prohibit the flow of liquid coolant from tube (782) into rotatable knob (751)").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Stokes et al. reference to incorporate the teachings of the embodiment seen in Figs. 46A-B and wherein the blade cooling system includes a valve selectively operable to open to discharge the fluid coolant from the fluid reservoir onto the ultrasonic blade in response to the clamp actuator moving the clamp arm from the closed position to the open position. One of ordinary skill in the art would have been motivated to perform this modification because including a one-way valve in the tubing would prohibit the backflow of liquid coolant (see PP [0180]).
Allowable Subject Matter
Claims 22-27, 33-34, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claims 22-27, 33-34, and 38-40 filed on 10/08/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 22, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a threaded plug, wherein rotation of the threaded plug is operable to direct the plunger to change a fluid pressure within the fluid reservoir, in combination with the other limitations of the independent claim.
	The closest prior art is Stokes et al., which discloses a plunger (672 in Figs. 43A-B) but fails to disclose the feature of a threaded plug, wherein rotation of the threaded plug is operable to direct the plunger to change a fluid pressure within the fluid reservoir. Furthermore, the prior art of record does not suggest any motivation to modify the Stokes et al. disclosure to arrive at these features.
With respect to claim 25, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of the clamp actuator further including a catch trigger and the blade cooling system further includes a valve, wherein the catch trigger is configured to open the valve upon the clamp actuator moving from the second actuator position to the first actuator position to thereby discharge the fluid coolant onto the ultrasonic blade, in combination with the other limitations of the independent claim.
	The closest prior art is Stokes et al., which fails to disclose a catch trigger and the blade cooling system further includes a valve, wherein the catch trigger is configured to open the valve upon the clamp actuator moving from the second actuator position to the first actuator position to thereby discharge the fluid coolant onto the ultrasonic blade. Furthermore, the prior art of record does not suggest any motivation to modify the Stokes et al. disclosure to arrive at these features.
With respect to claim 33, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of the clamp actuator further including a catch trigger, the valve further including a detent, wherein the catch trigger is configured to contact the detent to open the valve upon the clamp actuator moving from the second actuator position to the first actuator position to thereby discharge the fluid coolant onto the ultrasonic blade, in combination with the other limitations of the independent claim.
	The closest prior art is Stokes et al., which fails to disclose the clamp actuator further including a catch trigger, the valve further including a detent, wherein the catch trigger is configured to contact the detent to open the valve upon the clamp actuator moving from the second actuator position to the first actuator position to thereby discharge the fluid coolant onto the ultrasonic blade. Furthermore, the prior art of record does not suggest any motivation to modify the Stokes et al. disclosure to arrive at these features.
With respect to claim 34, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of the blade cooling system further including a torsion spring operatively coupled with the valve, wherein the torsion spring is configured to bias the valve in a closed position, in combination with the other limitations of the independent claim.
	The closest prior art is Stokes et al., which fails to disclose or teach a torsion spring operatively coupled with the valve, wherein the torsion spring is configured to bias the valve in a closed position, in combination with the other limitations of the independent claim. Furthermore, the prior art of record does not suggest any motivation to modify the Stokes et al. disclosure to arrive at these features.
With respect to claim 38, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a threaded plug positioned in contact with the compression spring wherein rotation of the threaded plug in a first rotational direction is operable to increase the fluid pressure within the fluid reservoir wherein rotation of the threaded plug in a second rotational direction is operable to decrease the fluid pressure within the fluid reservoir, in combination with the other limitations of the independent claim.
	The closest prior art is Stokes et al., which discloses a compression spring (673 in Fig. 43A) positioned in contact with the plunger (672), but fails to disclose a threaded plug positioned in contact with the compression spring wherein rotation of the threaded plug in a first rotational direction is operable to increase the fluid pressure within the fluid reservoir wherein rotation of the threaded plug in a second rotational direction is operable to decrease the fluid pressure within the fluid reservoir. Furthermore, the prior art of record does not suggest any motivation to modify the Stokes et al. disclosure to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771